EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments

2.	Applicant’s arguments, see P. 10-11, filed 04/28/2017, with respect to Rejections under 35 U.S.C. § 102(e) and 35 U.S.C. § 103(a) have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(e) and 35 U.S.C. § 103(a) have been withdrawn.

Allowable Subject Matter

3.	Claims 1-10 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Lyons et al. (US PGPub./Pat. 20170087465) teach a method enables a user to use an augmented reality system and a mobile device to display augmented reality by 

Foxlin et al. (US PGPub./Pat. 8696458) teach systems and methods for tracking the motion of a game controller and a player's body part are disclosed. The method includes receiving a video signal from a webcam, generating movement data corresponding to the motion of the game controller, tracking first predetermined degrees of freedom of motion of the body part, generating feature location data based on a location of at least one identifiable visual feature of the game controller, and estimating second predetermined degrees of freedom of a motion of the game controller.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a calibration of controller including 

“…reference point is calibrated to an origin point at which the portable device is placed within the 3D space, and said calibration to the origin point is initiated responsive to input received from the portable device when placed and held at the reference point;
determining by the portable device a position and an orientation of the portable device when placed at the origin point and other points in the 3D space relative to the origin point, the position and orientation is determined using data from an inertial sensor of the portable device and data from the camera, wherein said calibration resets the inertial sensor to identify the position and orientation of the portable device relative to the origin point when placed and held at the reference point…” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628